Defendants borrowed money from the plaintiff upon a promissory note and agreed to pay interest at two per cent per month. *Page 153 
Plaintiff was organized and licensed under the Small Loans Act of the state of Ohio.
Defendants became in default in the payments provided in the note. Suit was instituted thereon, and judgment entered. After judgment, upon proceedings to enforce the collection of judgment, the court allowed interest upon the judgment at the rate of six per cent only; plaintiff-appellant contending that interest on the judgment should be at the rate stipulated in the promissory note.
The question then is presented to us plainly — upon such a note that bears interest above eight per cent per annum, to wit, two per cent per month, does a judgment on such a note bear interest at the rate designated in the note?
The rate of interest is a matter upon which the parties to a loan may agree by contract. It is subject to statutory limitations on the ground of public policy. A judgment under the common law bears no interest. If plaintiff is entitled to interest on its judgment, it must be by virtue of an enabling statute permitting such.
Counsel for plaintiff contends that the judgment should carry interest at the rate set up in the contract for the loan. Counsel, however, admits that there is no enabling statute directly authorizing interest on such judgment. A search of the statutes discloses, under the chapter pertaining to interest, the following sections:
Section 8303, General Code, which provides that upon promissory notes the parties may agree to a rate of interest not exceeding eight per cent per annum. This section apparently would not govern in this case at bar because the interest rate provided by the parties herein is two per cent per month.
Section 8304, General Code, provides for rate of interest upon judgments upon notes which contain stipulations for the payment of interest, which stipulations *Page 154 
must be in accordance with the provisions of Section 8303, General Code, which apparently should not be in excess of eight per cent per annum. Therefore, it follows that this Section 8304, General Code, does not apply to the case at bar.
Section 8305, General Code, provides for the rate of interest upon judgments where no stipulation is made as to the rate of interest upon the obligation and reads as follows:
"In cases other than those provided for in the next two preceding sections, when money becomes due and payable upon any bond, bill, note or other instrument of writing, upon any book account, or settlement between parties, upon all verbal contracts entered into, and upon all judgments, decrees, and orders of any judicial tribunal for the payment of money arising out of a contract, or other transaction, the creditor shall be entitled to interest at the rate of six per cent per annum, and no more."
Under this section, the judgment creditor is entitled to a rate of interest of not more than six per cent per annum upon the judgment. The plaintiff was licensed to do business under the Small Loans Act and was authorized to charge interest up to three per cent per month. Nowhere in the Small Loans Act, Section 6346-1 et seq., General Code, is there any provision found which permits a judgment upon such small loans to bear interest. Consequently, if any interest is to be allowed upon such a judgment it is under the provisions of Section 8305, General Code.
We do not find that the trial court was in error in having allowed interest on such judgment, under Section 8305, General Code, at the rate of six per cent per annum instead of two per cent per month.
The judgment is therefore affirmed.
Judgment affirmed.
LIEGHLEY and MORGAN, JJ., concur. *Page 155